IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

CESARE PULEO, individually and on behalfi
of all others similarly situated,
‘Case No.: 18-cv-05555
Plaintiffs,

Vv. NOTICE OF APPEARANCE

NIBCO, INC. and ADRIANO PLUMBING &
HEATING CORP.

i
i
i
i
i
i
|
:
i
i
4
i
i
|
i
i
i
j

Defendants.

 

Please enter my appearance as counsel in this action for Defendant, Adriano Plumbing &
Heating Corp. I certify that I am an attorney at law admitted to practice before this Court and am

an partner at the law firm of McElroy, Deutsch, Mulvaney & Carpenter, LLP.

McELROY, DEUTSCH, MULVANEY

& CARPENTER, LLP

Attorneys for Defendant Adriano Plumbing &
Heating AP

poe Latin li | Qeudutay

Peter A. Gauls

Dated: June 14, 2019
